Citation Nr: 0936677	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to August 
1946.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for:  (1) bilateral 
hearing loss, rated 50 percent disabling; (2) posttraumatic 
stress disorder (PTSD), rated 30 percent disabling; (3) 
prostatitis, rated 20 percent disabling; (4) tinnitus, rated 
10 percent disabling; (5) residuals of an appendectomy scar, 
and (6) malaria, each rated as zero percent disabling.  

2.  None of the Veteran's service-connected disabilities 
renders him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  While he requires 
assistance with activities of daily living, no service-
connected disabilities result in an inability to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; an inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
physical or mental incapacity that requires care or 
assistance on a regular basis against the hazards or dangers 
inherent in his daily environment.

3.  The Veteran is not substantially confined to his house or 
its immediate premises as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R.    §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter satisfying these notice requirements 
was sent to the Veteran in June 2007, prior to the initial 
adjudication of his claim by the RO in December 2007, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  This letter informed him of the 
evidence required to substantiate his claim, as well as of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The letter also explained how a 
downstream disability rating and effective date are assigned, 
and the type of evidence impacting those downstream 
determinations.  See Dingess, supra.  Thus, the duty to 
notify has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated that 
any records exist which could be relevant to his claim.  The 
RO attempted to obtain records from the Social Security 
Administration (SSA).  In correspondence dated in September 
2007, however, that agency indicated that all records 
pertaining to the Veteran has been destroyed.  In addition, 
the Veteran was afforded a VA examination in July 2007 to 
determine whether his service-connected disabilities met the 
criteria for SMC based on the need for regular aid and 
attendance.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Entitlement to SMC Based On 
the Need for Regular Aid and 
Attendance

The Veteran claims that he is entitled to SMC based on the 
need for regular aid and attendance of another person as a 
result of his service-connected disabilities.  These 
disabilities include bilateral hearing loss (50 percent); 
PTSD (30 percent); prostatitis (20 percent); tinnitus (10 
percent); and residuals of an appendectomy scar and malaria 
(each zero percent).  After reviewing the evidence, however, 
the Board finds no basis to grant this claim.  

Special monthly compensation is payable to a Veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A Veteran will be considered in need of regular 
aid and attendance if he or she:  (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of the visual field 
to five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person:  the inability of the Veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without such 
aid; the inability of the Veteran to feed himself through the 
loss of coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R.           § 
3.352(a) be found to exist to establish eligibility for aid 
and attendance and that such eligibility required at least 
one of the enumerated factors be present.  The Court added 
that the particular personal function which the Veteran was 
unable to perform should be considered in connection with his 
or her condition as a whole and that it was only necessary 
that the evidence establish that the Veteran is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.

A veteran may receive housebound-rate special monthly 
compensation if he has a service-connected disability rated 
as permanent and total (but not including total rating based 
upon unemployability under 38 C.F.R. § 4.17) and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i) (2008).

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

In this case, no medical evidence shows, nor has the Veteran 
alleged, that he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; or that he is a patient in a nursing home because of 
mental or physical incapacity.  It thus appears that his 
claim is based solely on a factual need for aid and 
attendance of another person under the criteria set forth in 
38 C.F.R. § 3.352(a).  Unfortunately, he does not meet these 
requirements either.

The medical evidence for consideration includes a July 2007 
VA report of examination undertaken specifically to address 
the question of whether the Veteran's service-connected 
disabilities result in his need for the regular aid and 
attendance of another person.  This report shows significant 
impairment as a result of the Veteran's nonservice-connected 
paralysis of the left upper and left lower extremities due to 
a stroke he suffered in 1962.  This disability essentially 
renders the Veteran wheelchair bound.  The examiner also 
concluded that this disability has caused marked difficulty 
in the Veteran's ability to groom and dress/undress himself, 
as well as some difficulty in his ability to feed, bathe, and 
go to the bathroom by himself.  However, since service 
connection has not been established for his stroke, or any 
residuals, SMC is not warranted based on this disability.  

The Veteran also does not meet the criteria for SMC based on 
the need for regular aid and attendance due to his service-
connected disabilities.  Going through each service-connected 
disability, the VA examiner did not find that any of these 
disabilities, either alone or in combination, prevented the 
Veteran from being able to dress or undress himself, to feed 
himself or attend to the wants of nature, or cause incapacity 
(either mental of physical), which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  

The Board places significant probative value on this VA 
examination report, since the examiner's opinions were based 
on a thorough medical examination and have not been 
contradicted by any other medical evidence.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  The Veteran, 
moreover, is not competent to challenge the VA examiner's 
opinions.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding 
that a layperson is generally not capable of opining on 
matters requiring medical knowledge).

The Board is sympathetic to the Veteran's condition, but 
special monthly compensation based upon the need for aid and 
attendance must be due to service-connected disabilities.  In 
this case, even accepting the examination findings that the 
Veteran needs help with activities of daily living, it 
appears that the conditions most responsible for the need of 
assistance are non-service-connected conditions 
(cerebrovascular accident with left-sided paralysis).  Thus, 
the weight of the evidence does not show that the Veteran 
requires aid or assistance because of his service-connected 
disabilities.  

The Board also finds that the Veteran is not entitled to an 
increase in compensation (which is less than the increased 
compensation rate payable based on the need for aid and 
attendance) which is available for veterans who have certain 
additional severe disabilities or who are permanently 
housebound.  The Veteran in this case does not have a single 
service-connected disability that is rated 100 percent 
disabling.  Moreover, the evidence does not show that he is 
housebound.  On VA examination in July 2007, the examiner 
noted that while the Veteran generally only left his house 
for medical appointments, he was able to travel beyond his 
current domicile.  While the evidence reflects that the 
Veteran has problems with walking that arise from non-
service-connected conditions, and that he requires assistance 
for travel, he is not confined to his house by any service-
connected disability.

The Board finds that the weight of the evidence does not show 
that the Veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.


REMAND

The Board finds that additional medical evidence is needed 
before it can adjudicate the Veteran's claim of entitlement 
to a TDIU.  In particular, VA examination is needed prior to 
appellate review by the Board. 

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2008).  Consideration may be 
given to his level of education, special training, and 
previous work experience in making this determination, but 
not to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

The Veteran indicated that had he stopped working as a 
mechanic in May 1987.  He completed only one year of high 
school and reported no other skills or training.  As noted 
above, his service-connected disabilities are rated as 
follows:  (1) bilateral hearing loss, rated 50 percent 
disabling; (2) PTSD, rated 30 percent disabling; (3) 
prostatitis, rated 20 percent disabling; (4) tinnitus, rated 
10 percent disabling; (5) and residuals of an appendectomy 
scar and malaria, each rated as zero percent disabling.  
Thus, his combined disability rating is 80 percent.  See 38 
C.F.R. § 4.25 (2008).  

Before the Board is able to adjudicate the Veteran's TDIU 
claim on the merits, however, additional information is 
required to determine the degree of industrial impairment 
resulting from these service-connected disabilities.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).  The medical records 
contained within the claims file at present do not clearly 
indicate whether he is unemployable as the result of his 
service-connected disabilities.  

At his July 2007 VA examination, the examiner identified the 
Veteran's paralysis involving the left side of his body due 
to a stroke as his most disabling condition.  The examiner 
concluded, however, that both his service-connected hearing 
loss and tinnitus had significant effects on his occupation, 
since they caused deceased concentration, difficulty 
following instructions, and difficulty hearing.  The examiner 
then concluded that the Veteran's PTSD also had significant 
occupational effects, with decreased concentration and poor 
social interaction.  The examiner, however, never 
specifically addressed the question of whether the Veteran's 
service-connected disabilities preclude him from engaging in 
all forms of substantially gainful employment that is 
consistent with his prior work history and experience, level 
of education, and training, etc., as opposed to his 
nonservice-connected disabilities, particularly his paralysis 
due to the stroke.  

Based on the current evidence of record, it is unclear 
whether the Veteran is unable to work in a substantially 
gainful occupation due to the combination of all his service-
connected disabilities.  In Friscia v. Brown, 7 Vet. App. 
294, 297 (1994), the Court held that the Board may not reject 
a TDIU claim without producing evidence, as distinguished 
from mere conjecture, that the Veteran can perform work that 
would produce sufficient income to be other than marginal, 
that is, to be considered employment provided other than 
merely on account of his special needs or at the whim of his 
employer's accommodation.  The Board may not offer its own 
opinion regarding whether the Veteran can perform this type 
of work based on his current level of disabilities, 
a technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).  A VA examination and 
opinion are therefore needed to address this determinative 
issue.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA medical 
examination to determine the cumulative 
effect of all of his service-connected 
disabilities on his employability.  The 
claims file, including a complete copy of 
this remand, must be made available to 
and thoroughly reviewed by the examiner 
for the pertinent medical and other 
history.

The examiner must consider the Veteran's 
level of education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain substantially gainful employment 
in light of his 
service-connected disabilities (that 
is, without considering any employment 
handicap he may have as a result of 
conditions that are not service 
connected).  If the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the 
Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill 
set and educational background.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then readjudicate the TDIU claim in 
light of the additional evidence.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


